To vacate an order made in a suit commenced by declaration upon tbe application of a plaintiff, under tbe provisions of Act No. 181, Laws of 1895, before issue joined in the principal suit, but after tbe disclosure of tbe garnisbee bad been filed and excepted to, and tbe garnisbee defendant bad been notified to appear before the. circuit judge and submit to an examination, requiring relator, who is tbe principal defendant, to appear before tbe circuit judge at chambers at a time and place named,, to give evidence as to tbe material issues in tbe principal garnisbee suits.
Order to show cause denied June 17, 1896.
Kelator insisted that inasmuch as issue was not joined in tbe principal suit, and the application did not set forth that tbe purpose of tbe examination was “to enable tbe party to plead,” tbe court was without jurisdiction to make tbe order complained of.